DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendments to claims 1, 3-5 and 8-14 have been entered.
New claims 15 through 20 have been added.
Claims 6-7 have been canceled.
Accordingly, amendments 1-5 and 8-20 are currently pending.
Response to Applicant’s Remarks
Regarding the prior art rejection, The Chen reference was used to teach the limitation “the client receiver being other than a ground station” that was rejected under 112(b) as required by compact prosecution.  Said limitation was canceled.  The rejections pertaining to Chen are now moot.  
Applicant states that that the combination of Orme with Morris is improper to arrive at a conclusion that it would have been obvious to provide for demodulation at the satellite.  See Remarks Page 5 top of page.  The Examiner agrees with Applicant’s remarks and withdraws the prior art rejection.  The remaining prior art remarks are moot.  
In view of Applicant’s amendments and remarks, the Examiner withdraws previously made 112(b) rejections.  
The 112(f) claim interpretation is withdrawn in view of Applicant’s amendments.  
The drawing objection is maintained and an objection to the specification is added for reasons discussed below.
New 112(a) and 112(b) rejections that are related to the drawing and specification objections are also necessitated by amended claim language related to claim 9.  
Specification
The disclosure is objected to because of the following informalities: The Specification refers to a transmitted data source, transmission signal generator and a modulator.  The Specification incorrectly uses the transmission signal generator and modulator interchangeably.  The terms transmission signal generator and transmitted data source 214 are interchangeable.  The modulator is item 202 not the signal generator; item 214 refers to the transmitted signal data source or transmitted signal generator.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings do not show a modulator.  Figure 2 shows item 214 which refers to a “transmitted data source,” e.g. see Spec Para. 99, which does not convey any type of structure and therefore is confusing and perhaps misleading.  All other block items in Fig. 2 refer to some type of structure.  
Item 214 is the signal generator/source.  Item 202 should be the modulator.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 incorrectly asserts that the transmission signal generator performs modulation but it is the modulator that performs modulation, hence the name modulator, on the signal generated by a signal generator/source 214.  The modulator – not the signal generator – should be labeled 202.
Dependent claims 10-14 and 17-20 are rejected due to dependency of a rejected base claim.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “transmission signal generator” in claims 9 and 11 is used by the claim to mean “modulator,” while the accepted meaning is “modulator.” The term is indefinite because the specification does not clearly redefine the term.  Rather, it appears that the specification is confusing the relationship between the transmitted data source 214 – which is the same thing as a signal generator incorrectly labeled 202 – with a modulator which correctly performs the functions cited for item 202 and thus the specification should be amended to reflect that item 202 is the modulator as originally claimed.  The claims should be amended to state modulator instead of signal generator as it was before.  
Dependent claims 10-14 and 17-20 are rejected for being dependent on a rejected base claim.    
Allowable Subject Matter
Claims 1-5, 8 and 15-16 are allowed for reasons discussed supra in the section titled Response to Remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648